UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                          4/30/2021
----------------------------------------X
GENERAL ELECTRIC COMPANY,               :
                                        :
     Plaintiff/Counterclaim Defendant, : 19 Civ. 3472 (VM)
                                        :
     - against -                        :     ORDER
                                        :
APR ENERGY PLC,                         :
                                        :
     Defendant/Counterclaim Plaintiff, :
                                        :
APR ENERGY HOLDINGS LIMITED,            :
POWER RENTAL OP CO AUSTRALIA LLC,       :
AND POWER RENTAL ASSET CO TWO LLC,      :
                                        :
     Third-Part Plaintiffs,             :
                                        :
     - against –                        :
                                        :
GENERAL ELECTRIC COMPANY,               :
                                        :
     Third-Party Defendant.             :
----------------------------------------X
VICTOR MARRERO, United States District Judge.

     Consistent with the Court’s Individual Practices, on

February 26, 2021, the parties in the above captioned matter

filed letter motions requesting authorization to file certain

documents under seal. (See Dkt. Nos. 125 & 128.) At the same

time, the parties filed unredacted copies under seal with the

Court and redacted copies in the public docket. Materials may

remain under seal “if the sealing order is narrowly tailored

to achieve that aim.” Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 124 (2d Cir. 2006). The Court having found good
cause to grant the requests for seal, accordingly, it is

hereby

    ORDERED that the letter motions to seal (Dkt. Nos. 125

& 128) are GRANTED.

SO ORDERED.

Dated:   New York, New York
         30 April 2021

                              ___________________________
                                     Victor Marrero
                                       U.S.D.J.
